         Case 3:19-cv-00566-SDD-SDJ             Document 33       07/22/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

J.D. THOMPSON, III (#106841)                                                     CIVIL ACTION


VERSUS
                                                                                 19-566-SDD-SDJ

JAMES LEBLANC, ET AL.

                                             ORDER

       Before the Court are the plaintiff’s Motion for Leave to Amend (R. Doc. 21) and Motion

for Summons (R. Doc. 31), wherein the plaintiff requests to amend his complaint to add

additional defendants and claims against these defendants, which claims he asserts were

exhausted on June 14, 2020, and for summons to be issued. As admitted by the plaintiff, these

claims were not administratively exhausted at the time that he commenced this proceeding as

mandated by 42 U.S.C. § 1997e. Consequently, they would not properly be before the Court.

See Smith v. Olsen, 455 Fed. Appx. 513, 515 (5th Cir. 2011) (noting that “[a]n amended

complaint will not typically cure the failure to exhaust administrative remedies prior to initially

filing suit”). See also Wendell v. Asher, 162 F.3d 887, 890 (5th Cir. 1998) (explaining that §

1997e “plainly requires that administrative remedies be exhausted before the filing of a § 1983

suit, rather than while the action is pending”), overruled by implication on other grounds, Jones

v. Bock, 549 U.S. 199 (2007).

       It is within the Court’s discretion to deny a motion to amend if it is futile. See Stripling v.

Jordan Prod. Co., 234 F.3d 863, 872–73 (5th Cir. 2000). The Court finds such futility in this

case for the reasons stated above. Accordingly,

       IT IS ORDERED that the plaintiff’s Motions (R. Docs. 21 and 31) are DENIED.
 Case 3:19-cv-00566-SDD-SDJ          Document 33      07/22/20 Page 2 of 2




Signed in Baton Rouge, Louisiana, on July 22, 2020.



                                         S
                                    SCOTT D. JOHNSON
                                    UNITED STATES MAGISTRATE JUDGE
